DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 11/16/2020.  Claims 1-20 are pending in the application.

Information Disclosure Statement
The information disclosure statements filed 11/16/2020 and 05/07/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  They have been considered and placed in the application file.

Claim Objections
Claims 1, 5, 12, and 19 are objected to because of the following informalities:  
As per claim 1, line 10, the claimed term “request is requests” should be changed to --request requests--.
As per claims 5, 12, and 19, the claims commonly recite the claimed term “breaking.”  This term should be replaced with --disconnecting-- to comply with the verbiage of such term in at least paragraph [0058] of the specification of the instant application.  
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8-10, and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 10, 11, and 20 of U.S. Patent No. 10,880,795. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following rationales.
Instant Application Claim 1 Claims
‘795 Patent Claim 1 Claims
A method, comprising:
A method, comprising:
when terminal equipment performs information transmission with a first access point (AP) on a first frequency band, determining, by the terminal equipment, whether the terminal equipment is to establish a connection with a second AP, wherein an operating frequency band of the second AP is a second frequency band, wherein the first AP is different from the second AP, and the first AP and the second AP correspond to a same dual-band radio access device;
when terminal equipment performs information transmission with a first access point (AP) on a first frequency band, determining, by the terminal equipment, whether the terminal equipment is to establish a connection with a second AP, wherein an operating frequency band of the second AP is a second frequency band, and wherein the first AP is different from the second AP; the first AP and the second AP correspond to a same dual-band radio access device;
when the terminal equipment determines that the first AP is to establish the connection with the second AP, sending, by the terminal equipment using the second frequency band, a connection request to the second AP while maintaining a protocol layer connection with the first AP, wherein the connection request is requests to establish the connection with the second AP; and
when the terminal equipment determines that the first AP and the second AP correspond to the same dual-band radio access device, sending, by the terminal equipment using the second frequency band, a connection request to the second AP when maintaining a protocol layer connection with the first AP, wherein the connection request requests to establish the connection with the second AP; and
when the terminal equipment receives a success message that is fed back according to the connection request and that is sent by the second AP, establishing, by the terminal equipment, the connection with the second AP.
when the terminal equipment receives a success message that is fed back according to the connection request and that is sent by the second AP, establishing, by the terminal equipment, the connection with the second AP.


Rationales:
	From the above claim comparison, one can see that claim 1 of the instant application claims variously and essentially the same limitations as those in claim 1 of the ‘795 patent.  There are differences between the claims depicted in the strike-through words and the bolded words.  The differences are deemed obvious as followings:
	Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is also deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A reason for doing so is to seek a well-rounded protection for a disclose invention.  
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 2 and 3, the claims are deemed obvious over claims 1 and 3 of the ‘795 patent for the same rationales applied to base claim 1 as above discussed.

Instant Application Claim 8 Claims 
‘795 Patent Claim 10 Claims
A terminal equipment comprising: a processor; a non-transitory memory configured to store instructions; and a transceiver, wherein the processor, the memory, and the transceiver are coupled to a bus system, wherein the transceiver is configured to receive and send messages under control of the processor, to implement implementing communication between the terminal equipment and an access point (AP);
A terminal equipment comprising: a processor; a non-transitory memory storage comprising instructions; a transceiver configured to receive and send messages under control of the processor, implementing communication between the terminal equipment and an access point (AP); the processor, the non-transitory memory storage, and the transceiver being coupled to a bus system of the terminal equipment; 
wherein the processor is configured to invoke executes the instructions stored in the memory, to perform operations comprising:
wherein the processor executes the instructions to perform operations comprising:
when the terminal equipment performs information transmission with a first access point (AP) on a first frequency band, determining whether the terminal equipment is to establish a connection with a second AP, wherein an operating frequency band of the second AP is a second frequency band, the first AP is different from the second AP, and the first AP and the second AP correspond to a same dual-band radio access device;
when terminal equipment performs information transmission with a first AP on a first frequency band, determining whether the terminal equipment is to establish a connection with a second AP, wherein an operating frequency band of the second AP is a second frequency band,  the first AP is different from the second AP; the first AP and the second AP correspond to a same dual-band radio access device;
when the terminal equipment determines that the first AP is to establish the connection with the second AP, sending, by the terminal equipment using the second frequency band, a connection request to the second AP while maintaining a protocol layer connection with the first AP, wherein the connection request requests to establish the connection with the second AP; and
when the terminal equipment determines that the first AP is to establish the connection to the second AP, send, using the second frequency band, a connection request to the second AP while maintaining a protocol layer connection with the first AP, wherein the connection request requests to establish the connection with the second AP; and
when the terminal equipment receives a success message that is fed back according to the connection request and that is sent by the second AP, establishing the connection with the second AP.
when the terminal equipment receives a success message that is fed back according to the connection request and that is sent by the second AP, establish the connection with the second AP.


Rationales:
	From the above claim comparison, one can see that claim 8 of the instant application claims variously and essentially the same limitations as those in claim 10 of the ‘795 patent.  There are differences between the claims depicted in the strike-through words and the bolded words.  The differences are deemed obvious as followings:
	Pertaining the difference depicted in the strike-through words, it appears to be broadening claim by omitting limitation.  Nevertheless, it has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184(CCPA).  Also note Ex Parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference whose function is not needed would be an obvious variation.  
Pertaining the difference depicted in the bolded words, it appears to be using different wording but meaning is the same.  It is also deemed obvious to those skilled in the art of claim drafting to draft claims in a later-filed patent application from reading claims in an earlier-filed patent application issued into a patent using different wording but meaning is the same.  A reason for doing so is to seek a well-rounded protection for a disclose invention.  
Moreover, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. 
As per claims 9 and 10, the claims are deemed obvious over claims 11 and 20 of the ‘795 patent for the same rationales applied to base claim 8 as above discussed.
As per claims 15, 16, and 17, the claims call for instructions stored thereon a non-transitory computer readable storage medium having limitations variously and essentially mirrored functional limitations of method claims 1-3 or apparatus claims 8-10.  Thus, they are deemed obvious over apparatus claims 1, 3, and 8 or 10, 11, and 20 of ‘795 patent for the same rationales applied to method claims 1-3 or apparatus claims 8-10 as above discussed.

Claims 4-7, 11-14, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 10,880,795 in view of Choi et al. (US 2016/0066326) (hereinafter “Choi”).
 Regarding claims 4, 11, and 18 in addition to features recited in base claims 1 and 8 (see rationales discussed above), Claims 1 and 8 of the ‘795 patent fails to further explicitly recite the claimed limitation of “wherein the protocol layer connection is a Transmission Control Protocol (TCP)/Internet Protocol (IP) connection.”  However, such limitation lacks thereof from claims 1 and 8 of the ‘795 patent is well-known in the art and taught by Choi.
In an analogous art in the same field of endeavor, Choi teaches, in reference to FIG. 2 and its corresponding description begin in para [0046] and thereinafter an electronic device (100) includes a communication interface (160) including a plurality of communication modules (161 and 162) or configured to support a plurality of channel bands (2.4 GHz, 5 GHz, and 60 GHz) (para [0040]) in one communication module, and a processor (120) configured to establish a second communication channel based on another frequency band that an access point (200 or 106) supports according to a specified condition if another frequency band connection of the same access point (200 or 106) is available when establishing a first communication channel with the access point based on a specified frequency band (para [0008]).  Specifically, Choi, in reference to para [0044], discloses in verbatim that "the electronic device 100 enters the first frequency band that the access point 200 provides, thereby establishing a first frequency band based communication channel (for example, a 2.4 GHz band communication channel). The electronic device 100 may perform a surrounding search in certain periods or in real time while being connected to the access point 200 based on the first frequency band. When finding a second frequency band connection available access point, the electronic device 100 may determine the access point 200 based on access point related information (for example, at least one of the MAC address information of the access point 200 and the SSID of the access point 200). When the access point 200 is the same access point supporting the first frequency band, the electronic device 100 may perform a second frequency band based communication channel establishment. For example, the electronic device 100 may request a second frequency band based communication channel establishment from the access point 200. When the access point 200 is capable of supporting the second frequency band, the electronic device 100 may receive an allocated communication channel of the second frequency band from the access point 200 and may seamlessly receive and process communication data transmission/reception, which is performed based on the first frequency band, based on the second frequency band."  Because of the communication channel establishment between the electronic device 100 and the access point 200 based on the MAC address information and the SSID of the access point, it is clear that the connection is a TCP/IP or an internet protocol connection.  Thus, such teaching is equivalent to the claimed limitation of “wherein the protocol layer connection is a Transmission Control Protocol (TCP)/Internet Protocol (IP) connection”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Choi’s teaching into claims 1 and 8 of the ‘795 patent to arrive the claimed invention.  A motivation for doing so would be to provide a communication channel management method for allowing improved communication channels based on a found communication environment (Choi; para [0005]).
Regarding claims 5, 12, and 19 in addition to features recited in base claims 1 and 8 (see rationales discussed above), Claims 1 and 8 of the ‘795 patent fails to further explicitly recite the claimed limitation of “after establishing the connection with the second AP, breaking, by the terminal equipment, the protocol layer connection with the first AP.” However, such limitation lacks thereof from claims 1 and 8 of the ‘795 patent is well-known in the art and taught by Choi.
In an analogous art in the same field of endeavor, Choi teaches, in reference to FIG. 2 and its corresponding description begin in para [0046] and thereinafter an electronic device (100) includes a communication interface (160) including a plurality of communication modules (161 and 162) or configured to support a plurality of channel bands (2.4 GHz, 5 GHz, and 60 GHz) (para [0040]) in one communication module, and a processor (120) configured to establish a second communication channel based on another frequency band that an access point (200 or 106) supports according to a specified condition if another frequency band connection of the same access point (200 or 106) is available when establishing a first communication channel with the access point based on a specified frequency band (para [0008]).  Specifically, Choi, in reference to FIG. 5 and its corresponding description in para [0130], when referring to application processor (AP) 30 of the terminal device 100, discloses in verbatim that "When there is another band of a connected access point, the AP 30 may determine whether a wireless signal reception intensity (for example, RSSI) of another band is greater than a specified condition in operation 519. When the wireless signal reception intensity is less than the specified condition, the AP 30 may maintain the currently connected communication channel. Additionally, the AP 30 may branch into operation 501 and re-perform subsequent operations. When the received signal intensity is greater than the specified condition, the AP 30 may process another band connection in operation 521. During this operation, the AP 30 may process another band connection of a connected access point by using a communication module supporting another band."  Such teaching is equivalent to the claimed limitation of “after establishing the connection with the second AP, breaking, by the terminal equipment, the protocol layer connection with the first AP”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Choi’s teaching into claims 1 and 8 of the ‘795 patent to arrive the claimed invention.  A motivation for doing so would be to provide a communication channel management method for allowing improved communication channels based on a found communication environment (Choi; para [0005]).
Regarding claims 6, 13 and 20 in addition to features recited in base claims 1 and 8 (see rationales discussed above), Claims 1 and 8 of the ‘795 patent fails to further explicitly recite the claimed limitation of “wherein the first AP and the second AP have a same Service Set Identifier (SSID).” However, such limitation lacks thereof from claims 1 and 8 of the ‘795 patent is well-known in the art and taught by Choi.
In an analogous art in the same field of endeavor, Choi teaches, in reference to FIG. 2 and its corresponding description begin in para [0046] and thereinafter an electronic device (100) includes a communication interface (160) including a plurality of communication modules (161 and 162) or configured to support a plurality of channel bands (2.4 GHz, 5 GHz, and 60 GHz) (para [0040]) in one communication module, and a processor (120) configured to establish a second communication channel  () based on another frequency band that an access point (200 or 106) supports according to a specified condition if another frequency band connection of the same access point (200 or 106) is available when establishing a first communication channel with the access point based on a specified frequency band (para [0008]).  Specifically, Choi, in reference to FIG. 5 and its corresponding description in para [0118], when referring to application processor (AP) 30 of the terminal device 100, discloses in verbatim that "If the second frequency band based connection is available, the AP 30 may determine whether there is the same access point 200 in operation 411. In relation to this, the AP 30 may determine the MAC address or SSID of an access point from the search result. For example, the AP 30 may perform an identity comparison between the MAC address or SSID of the access point 200 collected during the first communication channel establishment operation and the MAC address or SSID of the newly found access point 200. In the case of supporting different frequency bands, the access point 200 may have almost the same address value but may set and provide part of the address value differently. Correspondingly, when a similarity ratio is greater than a certain value based on a comparison result of different MAC addresses or SSIDs, the AP 30 may determine the access points as a MAC address or an SSID address relating to a hardware interface supporting different frequency bands of the same access point 200.”  Such teaching is equivalent to the claimed limitation of “wherein the first AP and the second AP have a same Service Set Identifier (SSID)”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Choi’s teaching into claims 1 and 8 of the ‘795 patent to arrive the claimed invention.  A motivation for doing so would be to provide a communication channel management method for allowing improved communication channels based on a found communication environment (Choi; para [0005]).
Regarding claims 7 and 14, in addition to features recited in base claims 1 and 8 (see rationales discussed above), Claims 1 and 8 of the ‘795 patent fails to further explicitly recite the claimed limitation of “the first AP and the second AP share a same Dynamic Host Configuration Protocol (DHCP) server.” However, such limitation lacks thereof from claims 1 and 8 of the ‘795 patent is well-known in the art and taught by Choi.
In an analogous art in the same field of endeavor, Choi teaches, in reference to FIG. 2 and its corresponding description begin in para [0046] and thereinafter an electronic device (100) includes a communication interface (160) including a plurality of communication modules (161 and 162) or configured to support a plurality of channel bands (2.4 GHz, 5 GHz, and 60 GHz) (para [0040]) in one communication module, and a processor (120) configured to establish a second communication channel  () based on another frequency band that an access point (200 or 106) supports according to a specified condition if another frequency band connection of the same access point (200 or 106) is available when establishing a first communication channel with the access point based on a specified frequency band (para [0008]).  Specifically, Choi, in reference to paras [0051] to [0052], discloses in verbatim that "The server 104 may include a group of one or more servers … the server 103 may communicate with the electronic device 100 or the external electronic device 102 through the network 106 and the access point 100 … when the electronic device 100 performs a certain function or service automatically or by a request, the electronic device 100 may request at least part of a function relating thereto from another device (for example, the external electronic device 102 or the server 104) instead of or in addition to executing the function or service by itself. The other electronic devices (for example, the external electronic device 102 or the server 104) may execute the requested function or an additional function and may deliver an execution result to the electronic device 100. The electronic device 100 may provide the requested function or service by processing the received result as it is or additionally. For this, for example, cloud computing, distributed computing, or client-server computing technology, may be used."  Such teaching is equivalent to the claimed limitation of “the first AP and the second AP share a same Dynamic Host Configuration Protocol (DHCP) server”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the claimed invention to incorporate/combine Choi’s teaching into claims 1 and 8 of the ‘795 patent to arrive the claimed invention.  A motivation for doing so would be to provide a communication channel management method for allowing improved communication channels based on a found communication environment (Choi; para [0005]).

Allowable Subject Matter
It is noted that claims 1-20 of the instant application claim variously and essentially the same limitations as those in claims 1-20 of the ‘795 patent as above discussed.  Should a response to this Office Action overcome all of the above raised issues, the instant application shall be placed in a favorable condition for allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Diener et al. (US 2004/0028003).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        April 14, 2022